      Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

METRO CONTAINER GROUP,
             Plaintiff                                       CIVIL ACTION

               v.

AC&T CO., INC., et al.;                                      No. 18-3623
                   Defendants

                                      MEMORANDUM

 PRATIER, J.                                                                      JUNE~020

       The Court has previously granted in part and denied in part the D&B Express, Inc. ("D&B

Express") motion to dismiss this CERCLA action brought by Metro Container Group ("Metro").

In so ruling, the Court determined that Metro's claims against D&B Express were timely because

Metro's amended complaint related back to its original complaint, which had been filed before the

applicable statute of limitations had run. D&B Express seeks reconsideration of the Court's

finding that the relation back doctrine applies so that the claims against it will be dismissed with

prejudice.

       For the reasons that follow, the Court grants the motion for reconsideration.

                           BACKGROUND AND PROCEDURAL HISTORY

       Metro first filed a CERCLA complaint on August 24, 2018, naming D&B Express as one

of more than 1,000 defendants. The three-year statute of limitations period, which began to run

on August 27, 2015, expired on August 27, 2018, three days after the complaint was filed.

       Upon motion by Metro soon after the action was commenced, the Court stayed all deadlines

until June 1, 2019, including the deadline for service upon the defendants under Federal Rule of

Civil Procedure 4(m). Unable to identify an address at which to serve D&B Express, Metro filed
      Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 2 of 8




a notice voluntarily dismissing D&B Express from the action without prejudice on February 27,

2019. D&B Express was never served with a copy of the original complaint.

        Metro filed an amended complaint on June 3, 2019, again naming D&B Express as a

defendant. D&B Express waived service of the amended complaint. D&B Express also moved to

dismiss the amended complaint, arguing in part that Metro's claims against it were untimely under

the applicable limitations period because the original complaint was voluntarily dismissed as to

D&B Express before it was ever served. The Court granted in part and denied in part D&B

Express' motion, ruling that only Metro's Section 113 claim could proceed. The Court rejected

D&B Express' argument regarding the timeliness of Metro's claims, finding that the amended

complaint related back to the filing date of the original complaint because the two complaints arose

out of the same transaction or occurrence and D&B Express, having been a defendant to the

original complaint, had notice of the claims against it. In so holding, the Court noted that "[t]he

lynchpin of relation back is whether there was notice to the defendant against whom the claims are

now asserted." Mar. 30, 2020 Mem. 18 n.11 (Doc. No. 2043).

                                        LEGAL STANDARD

       To succeed on a motion for reconsideration, the moving party "must rely on one of three

grounds: (1) an intervening change in controlling law; (2) the availability of new evidence; or

(3) the need to correct clear ~rror of law [or fact] or prevent manifest injustice." Lazaridis v.

Wehmer, 591 F.3d 666,669 (3d Cir. 2010) (per curiam); accord Max's Seafood Cafe ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F .3d 669, 677 (3d Cir. 1999).

       Accordingly, "[d]isagreement with the Court's ruling is not proper grounds for a motion

for reconsideration." Smith v. Unilife Corp., No. 13-5101, 2015 WL 115581, at *1 (E.D. Pa. Jan.

7, 2015). Furthermore, "a motion for reconsideration is not an opportunity for a party to present




                                                 2
       Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 3 of 8




previously available evidence or new arguments." Federico v. Charterers Mut. Assur. Ass 'n Ltd.,

158 F. Supp. 2d 565, 578 (E.D. Pa. 2001) (quoting F.D.IC. v. Parkway Exec. Office Ctr., No.

96-121, 1997 WL 611674, at *l (E.D. Pa. Sept. 24, 1997)); see also Romero v. Allstate Ins. Co.,

170 F. Supp. 3d 779, 783 (E.D. Pa. 2016) ("Motions for reconsideration may not be used 'as a

means to argue new facts or issues that inexcusably were not presented to the court in the matter

previously decided."') (quoting Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del.

1990)). "Because federal courts have a strong interest in finality of judgments, motions for

reconsideration should be granted sparingly." Douris v. Schweiker, 229 F. Supp. 2d 391,408 (E.D.

Pa. 2002) (quoting Cont'! Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa.

1995)); see also Johnson v. BB & TCorp., No. 17-4490, 2018 WL 1518618, at *2 (E.D. Pa. Mar.

28, 2018) ("Third Circuit law is fairly clear that motions for reconsideration ... are to be granted

sparingly because of the interests in finality and conservation of scarce judicial resources.")

(citations and internal quotation marks omitted).

                                               DISCUSSION

        D&B Express asserts that reconsideration is warranted here to correct an error of law or

fact because (1) the relation back doctrine does not apply to voluntary dismissals; and (2) even if

the relation back doctrine does apply to voluntary dismissals, the doctrine is inapplicable here

because D&B did not have notice of the original complaint and the Court's previous conclusion

was clearly erroneous. Because the Court finds that as D&B Express previously argued D&B

Express did not have notice of the original complaint and it was in error to have concluded

otherwise, the Court grants the motion for reconsideration. 1




         The Court's conclusion that reconsideration is warranted because D&B Express did not have notice
of the original complaint is unchanged regardless of whether the relation back doctrine applies to voluntary
dismissals. Therefore, the Court need not reach that relation back issue as framed by D&B Express.


                                                     3
      Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 4 of 8




       As the Court stated in its prior memorandum, the "lynchpin of relation back is whether

there was notice to the defendant against whom the claims are now asserted." Mar. 30, 2020 Mem.

18 n.11; see also Glover v. FD.IC., 698 F.3d 139, 146 (3d Cir. 2012) ("[T]he touchstone for

relation back is fair notice, because Rule 15(c) is premised on the theory that 'a party who has been

notified of litigation concerning a particular occurrence has been given all the notice that statutes

oflimitations were intended to provide."') (quoting Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S.

147, 149 n.3 (1984)). "Thus, only where the opposing party is given 'fair notice of the general

fact situation and the legal theory upon which the amending party proceeds' will relation back be

allowed." Glover, 698 F.3d at 146 (quoting Bense! v. Allied Pilots Ass 'n, 387 F.3d 298,310 (3d

Cir. 2004)).   Therefore, in determining whether the relation back doctrine applies here, the

operative question is whether D&B Express had notice of Metro's original complaint.

       In its motion to dismiss, D&B Express argued that Metro's claims against it were untimely

because (I) the original complaint did not toll the statute of limitations because it was voluntarily

dismissed; and (2) the relation back doctrine did not apply because the voluntary dismissal

rendered the original complaint a nullity as to D&B Express. Metro responded that its amended

complaint related back under Rule l 5(c) because D&B Express knew or should have known that

the action would have been brought against it. In reply, D&B Express asserted that Metro's

argument under 15(c) must fail in part because Metro failed to allege that D&B Express was on

actual or constructive notice of the action within 120 days of the filing of the original complaint.

Metro did not dispute the issue of notice or make any further argument on the motion to dismiss.

       Now, in response to the pending motion for reconsideration, Metro admits that it "did not

serve D&B Express with the original Complaint (filed August 24, 2018) prior to voluntarily

dismissing D&B Express (on February 27, 2019)." Opp'n to Mot. for Recons. I I. However,




                                                 4
         Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 5 of 8




Metro argues that the relation back doctrine nonetheless applies because D&B Express (1) had

imputed or constructive notice of the original complaint; and (2) knew or should have known of

Metro's claims. Each argument is addressed in turn.2

    I.       Whether D&B Express Had Imputed or Constructive Notice of Metro's Claims

          Metro first argues that D&B Express had imputed notice of its claims even though D&B

Express was never served with a copy of the original complaint. See Singletary v. Pa. Dep 't of

Corr., 266 F.3d 186, 195 (3d Cir. 2001) ("[N]otice does not require actual service of process on

the party sought to be added; notice may be deemed to have occurred when a party who has some

reason to expect his potential involvement as a defendant hears of the commencement of litigation

through some informal means.") (citations omitted). Metro asserts that D&B Express had notice

of the original action because D&B Express was named among more than 1,000 defendants in

Metro's original complaint, and most of the defendants, including D&B Express, are clustered in

close proximity to the Metro Container Site. Metro claims that it is appropriate for the Court to

impute notice of the original complaint to D&B Express under these circumstances.

          However, Metro fails to explain how D&B Express' physical proximity to the Metro

Container Site or other defendants named in the original action justifies the conclusion that D&B

Express had knowledge of or reason to expect its involvement in the action. Likewise, Metro does

not cite any authority to support such a finding.            That Metro named more than a thousand



2
         Metro also raises a separate argument that the Court should deny D&B Express' motion as
procedurally improper because the Federal Rules of Civil Procedure do not provide for motions for
reconsideration. However, as Metro itself acknowledges, "[a]lthough the Federal Rules of Civil Procedure
do not specifically recognize a motion for reconsideration, as long as the district court has jurisdiction over
the case, it possesses inherent power over interlocutory orders, and can reconsider them when it is consonant
with justice to do so." United States v. Cephalon, Inc., 159 F. Supp. 3d 550, 555 (E.D. Pa. 2016) (quoting
Deeters v. Phelan Hallinan & Schmieg, LLP, No. 11-252, 2013 WL 6524625, at *l (W.D. Pa. Dec. 12,
2013)). "An order denying a motion to dismiss is interlocutory because the order does not end litigation."
Id. (citing Lauro Lines s.r.l. v. Chasser, 490 U.S. 495, 496 (1989)). The D&B Express motion for
reconsideration is properly before the Court.


                                                      5
      Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 6 of 8




defendants and that many are located in the same general locale as D&B Express does not on its

own provide a factual basis for finding that D&B Express had imputed notice of being sued.

Indeed, Metro does not even identify which non-D&B Express entity's or entities' notice is being

supposedly imputed to D&B Express, let alone any facts tying D&B Express to that entity or

entities in a way that would make an imputation of notice appropriate. Under the arguments and

facts presented, a finding that D&B Express had imputed notice of the original action would be

based on nothing more than speculation.

        Metro also argues that D&B had constructive notice of the complaint through the concept

of identity of interest. "The identity of interests concept ... provides that the institution of the

action serves as constructive notice of the action to the parties added after the limitations period

expired, when the original and added parties are so closely related in business or other activities

that it is fair to presume the added parties learned of the institution of the action shortly after it was

commenced." Markhorst v. Ridgid, Inc., 480 F. Supp. 2d 813, 817 (E.D. Pa. 2007) (quoting

Sorrels v. Sears, Roebuck & Co., 84 F.R.D. 663, 667 (D. Del. 1979)). Because the D&B Express

named in the original complaint is one and the same as the D&B Express named in the amended

complaint, Metro argues that identity of interest applies and the Court should find that D&B

Express had constructive notice of its claims.

       A finding of constructive notice here still hinges on whether D&B Express, which was

named in the original complaint, had notice of the original complaint. To support a finding of

notice, Metro claims that it is informal notice of the action, not service of process, that is relevant.

However, even if a party can be put on notice of an action in the absence of service, Metro has

failed to explain how any such notice occurred here. D&B Express was not served with a copy of

the original complaint, and Metro has not offered any viable alternative explanations for how D&B




                                                    6
      Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 7 of 8




Express would have had notice of the original action. In the absence of notice of Metro's original

complaint, the identity of interest exception does not apply.

    II.      Whether D&B Express Knew or Should Have Known of Metro's Claims

          Next, in a vein similar to its identity of interest argument, Metro claims that D&B Express

knew of Metro's claims against it because D&B Express was named in the original complaint.

However, Metro again does not identify how D&B Express had notice of the original complaint,

claiming only that D&B Express had notice because the Court previously ruled that it did. See

Opp'n to Mot. for Recons. 10 ("If the Court determines (again) that D&B Express had notice of

the action, the logical conclusion is that D&B Express must have known that Plaintiff intended to

bring an action against it."). However, it is this finding of notice that D&B Express claims was

clearly in error.

          Upon reconsideration, the Court concludes that its prior determination that "D&B Express,

Inc. was a defendant in the original complaint, and had notice of the claims asserted against it

now" was indeed incorrect. Mar. 30, 2020 Mem. 18 n.11. D&B Express was never served with a

copy of the original complaint, the original claims against it were voluntarily dismissed, and Metro

has failed to raise any other basis upon which to conclude that D&B Express had actual,

constructive, or imputed notice of the original action. See, e.g., Pickens v. lntercommunity Agency,

Inc., No. 96-8415, 1997 WL 727604, at *8 (E.D. Pa. Nov. 21, 1997) ("In this case,

Interac did not receive notice of the conduct, transactions or occurrences concerning which

plaintiff seeks to proceed because it was never served with the original Complaint. Without such

notice, there can be no relation back of Plaintiffs Amended Complaint under Rule 15(c). Thus,

the relation back doctrine of Rule 15(c) does not operate to save plaintiffs otherwise time-barred

Title VII claim.").




                                                  7
      Case 2:18-cv-03623-GEKP Document 2135 Filed 06/08/20 Page 8 of 8




         Because the Court has corrected its initial factual conclusion regarding notice to determine

that D&B Express had no notice of Metro's original complaint, it concludes that the relation back

doctrine is inapplicable. See Estate of Grier ex rel. Grier v. Univ. ofPa. Health Sys., No. 07-4224,

2009 WL 1652168, at *4 (E.D. Pa. June 11, 2009) ("Absent a showing that the proposed new

Defendants had actual, constructive, or imputed notice of this action, the notice requirement of

Rule 15(c)(l)(C)(i) has not been met and Plaintiffs proposed First Amended Complaint cannot

relate back to the date of the original Complaint."). Therefore, the Court grants the motion for

reconsideration, vacates its prior ruling denying in part D&B Express' motion to dismiss, and

dismisses Metro's remaining claims as currently articulated against D&B Express with prejudice. 3

                                                CONCLUSION


        For the foregoing reasons, the Court grants the motion for reconsideration. An appropriate

order follows.




3
         Metro argues that dismissing its claims against D&B Express with prejudice is improper because
there will be additional agreements or orders with the United States Environmental Protection Agency or a
state environmental agency at the Metro Container Site that provide Metro "with new causes ofaction with
separate statutes of limitation." Opp'n to Mot. for Recons. 12 (emphasis added).
         First, even if the Court were to dismiss Metro's claims without prejudice, such a dismissal would
have the effect of a dismissal with prejudice. See Parrish v. Ford Motor Co., 299 F. App'x 856, 862 (11th
Cir. 2008) ("[A] dismissal without prejudice is tantamount to a dismissal with prejudice when the dismissal
has the effect of precluding a party from refiling his claim due to the running of the statute oflimitations.")
(citation omitted); see also Brennan v. Kulick, 407 F.3d 603, 606 (3d Cir. 2005) ("[T]he dismissal of a
complaint without prejudice after the statute of limitations has run forecloses the plaintiffs ability to
remedy the deficiency underlying the dismissal and refile the complaint.") (citing Ahmed v. Dragovich, 297
F.3d 201,207 (3d Cir. 2002)).
         Second, the claims dismissed with prejudice are those discrete claims untimely brought against
D&B Express in Metro's June 3, 2019 amended complaint, which are accordingly stricken from Metro's
April 29, 2020 second amended complaint. The dismissal of these claims with prejudice has no bearing on
any future claims or new causes of action against D&B Express that may arise.


                                                      8
